 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 CORTE DEON BANKS,                           )   Case No. CV 18-9468-SP
                                               )
12                      Petitioner,            )
                                               )   MEMORANDUM OPINION AND
13                v.                           )   ORDER GRANTING MOTION TO
                                               )   DISMISS
14                                             )
     STEWARD SHERMAN, Warden,                  )
15                                             )
                        Respondent.            )
16                                             )
                                               )
17
18                                            I.
19                                    INTRODUCTION
20         On November 7, 2018, petitioner Corte Deon Banks filed a Petition for Writ
21 of Habeas Corpus by a Person in State Custody (“Petition”). Petitioner seeks to
22 challenge his 2013 conviction and sentence for second degree robbery in the Los
23 Angeles County Superior Court on the basis that his Sixth Amendment rights were
24 violated when the trial court determined the facts of petitioner’s prior convictions
25 instead of a jury. Petitioner cites two cases in support of his claim, People v.
26 Gallardo, 4 Cal. 5th 120, 226 Cal. Rptr. 3d 379, 407 P.3d 55 (2017), and
27 Descamps v. United States, 570 U.S. 254, 133 S. Ct. 2276, 186 L. Ed. 2d 438
28

                                              1
 1 (2013).
 2          On January 18, 2019, respondent filed a Motion to Dismiss the Petition
 3 (“MTD”), arguing the Petition is barred by the one-year statute of limitations set
 4 forth in the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28
 5 U.S.C. § 2244(d)(1). Petitioner filed a Motion to Not Dismiss on February 11,
 6 2019, which the court understands to be petitioner’s Opposition (“Opp.”).
 7          For the reasons discussed below, this action is untimely. The Motion to
 8 Dismiss will therefore be granted and this action dismissed with prejudice.
 9                                            II.
10                                    PROCEEDINGS
11          On September 10, 2013, petitioner pled nolo contendere to one count of
12 second degree robbery (Cal. Penal Code § 211) in Los Angeles County Superior
13 Court and was sentenced to eleven years in state prison. Lodg. Doc. 1.
14 Petitioner’s sentence included a five-year enhancement under California Penal
15 Code § 667(a)(1) for having a prior serious felony conviction. Lodg. Doc. 6 at 28.1
16 In addition to pleading no contest to the robbery in this case, petitioner admitted to
17 a prior strike conviction (which doubled his sentence) and another prior serious
18 felony conviction (which gave him the five-year enhancement). Id. at 22-24.
19          There is no record of petitioner filing an appeal. See Lodg. Doc. 1; MTD at
20 1. Although petitioner states he did not file any state habeas petitions and pursued
21 his direct appeal with the California Court of Appeal and the California Supreme
22 Court, the opposite appears to be true – that petitioner did not appeal the trial
23 court’s judgment, but did pursue habeas relief in state court. Indeed, the case
24 numbers petitioner cites for his purported appeal to the California Court of Appeal
25 and California Supreme Court are those of his habeas petitions to those courts. See
26
27      1
          Citations to page numbers in the lodged documents and in the Petition refer
28 to those designated by CM/ECF.

                                               2
 1 Pet. at 2-3; Lodg. Docs. 4, 6.
 2         Petitioner filed his first state habeas petition in the Los Angeles County
 3 Superior Court on February 22, 2018, claiming the trial court violated his rights by
 4 not having a jury determine his prior strike convictions. Lodg. Doc. 2. The court
 5 denied the petition on April 6, 2018 on the ground that petitioner’s claim lacked
 6 merit because petitioner had admitted the strike prior allegations during the course
 7 of a negotiated disposition. Lodg. Doc. 3.
 8         Petitioner then filed a habeas petition in the California Court of Appeal on
 9 August 31, 2018, presenting the same argument raised below. Lodg. Doc. 4. The
10 Court of Appeal summarily denied the petition on September 7, 2018. Lodg. Doc.
11 5.
12         On September 19, 2018, petitioner presented the same argument in a petition
13 for review of his habeas denials filed in the California Supreme Court. Lodg. Doc.
14 6. The California Supreme Court summarily denied the petition for review on
15 October 24, 2018. Lodg. Doc. 7.
16                                           III.
17                                     DISCUSSION
18 A.      The Petition Is Untimely Under AEDPA’s One-Year Statute of
19         Limitations
20         AEDPA mandates that a “1-year period of limitation shall apply to an
21 application for a writ of habeas corpus by a person in custody pursuant to the
22 judgment of a State court.” 28 U.S.C. § 2244(d)(1); see also Lawrence v. Florida,
23 549 U.S. 327, 329, 127 S. Ct. 1079, 166 L. Ed. 2d 924 (2007); Mardesich v. Cate,
24 668 F.3d 1164, 1171 (9th Cir. 2012). After the one-year limitation period expires,
25 the prisoner’s “ability to challenge the lawfulness of [his] incarceration is
26 permanently foreclosed.” Lott v. Mueller, 304 F.3d 918, 922 (9th Cir. 2002).
27         To assess whether a petition is timely filed under AEDPA, it is essential to
28

                                               3
 1 determine when AEDPA’s limitation period starts and ends. By statute, AEDPA’s
 2 limitation period begins to run from the latest of four possible events:
 3         (A)   the date on which the judgment became final by the conclusion
 4         of direct review or the expiration of the time for seeking such review;
 5         (B)   the date on which the impediment to filing an application
 6         created by State action in violation of the Constitution or laws of the
 7         United States is removed, if the applicant was prevented from filing
 8         by such State action;
 9         (C)   the date on which the constitutional right asserted was initially
10         recognized by the Supreme Court, if the right has been newly
11         recognized by the Supreme Court and made retroactively applicable to
12         cases on collateral review; or
13         (D)   the date on which the factual predicate of the claim or claims
14         presented could have been discovered through the exercise of due
15         diligence.
16 28 U.S.C. § 2244(d)(1). Ordinarily, the starting date of the limitation period is the
17 date on which the judgment becomes final after the conclusion of direct review or
18 the expiration of the time allotted for seeking direct review. See Wixom v.
19 Washington, 264 F.3d 894, 897 (9th Cir. 2001).
20         AEDPA may also allow for statutory tolling or equitable tolling. Jorss v.
21 Gomez, 311 F.3d 1189, 1192 (9th Cir. 2002). But “a court must first determine
22 whether a petition was untimely under the statute itself before it considers whether
23 equitable [or statutory] tolling should be applied.” Id.
24         1.    The Petition Is Untimely Under § 2244(d)(1)(A)
25         Here, petitioner did not seek direct review of the trial court’s judgment in the
26 California Court of Appeal. The judgment thus became final sixty days later, on
27 November 9, 2013, when petitioner’s time to file an appeal expired. See Cal. R.
28

                                               4
 1 Ct. 8.308(a); Caspari v. Bohlen, 510 U.S. 383, 390, 114 S. Ct. 948, 127 L. Ed. 2d
 2 236 (1994) (“A state conviction and sentence become final for purposes of
 3 retroactivity analysis when the availability of direct appeal to the state courts has
 4 been exhausted and the time for filing a petition for writ of certiorari has elapsed or
 5 a timely filed petition has been finally denied.”). As such, using the date the
 6 judgment became final as the start date, the AEDPA limitation period expired one
 7 year after that, on November 9, 2014.
 8         2.     Petitioner Is Not Entitled to a Later Start Date
 9         Petitioner argues he is entitled to a later limitation period start date due to
10 the California Supreme Court’s 2017 decision in Gallardo, 4 Cal. 5th 120, and
11 possibly also due to the United States Supreme Court’s 2013 decision in
12 Descamps, 570 U.S. 254. Opp. at 1. Under 28 U.S.C. § 2244(d)(1)(C), the one-
13 year limitation period may run from “the date on which the constitutional right
14 asserted was initially recognized by the Supreme Court, if the right has been newly
15 recognized by the Supreme Court and made retroactively applicable to cases on
16 collateral review.” 28 U.S.C. § 2244(d)(1)(C). Neither Gallardo nor Descamps
17 qualifies petitioner for a later start date under § 2244(d)(1)(C).
18         Petitioner primarily relies on Gallardo, but it was decided by the California
19 Supreme Court rather than the United States Supreme Court. The California
20 Supreme Court cannot recognize a new federal constitutional right that alters the
21 AEDPA limitation period; United States Supreme Court recognition is required for
22 § 2244(d)(1)(C) to apply by its very terms. See Preston v. Gibson, 234 F.3d 1118,
23 1120 (10th Cir. 2000); Shavers v. Fox, 2017 WL 467841, at *4 (N.D. Cal. Feb. 3,
24 2017) (“only the United States Supreme Court can announce a ‘new rule’ under 28
25 U.S.C. § 2244(d)(1)(C)”).
26         Descamps is a United States Supreme Court decision, but it also does not
27 help petitioner. Descamps addressed the question of when and how a prior state
28

                                                5
 1 conviction can trigger a harsher sentence under the Armed Career Criminal Act
 2 (“ACCA”), 18 U.S.C. § 922(e), and holds that “sentencing courts may not apply
 3 the modified categorical approach” to determine whether the prior conviction
 4 qualifies as a predicate offense under the ACCA when the prior crime “has a
 5 single, indivisible set of elements.” 570 U.S. at 258. Thus, Descamps involves
 6 statutory interpretation; it did not establish a new rule of constitutional law. See
 7 Ezell v. U.S., 778 F.3d 762, 766 (9th Cir. 2015) (“The Supreme Court did not
 8 announce a new rule in Descamps. . . . Rather, as both the Supreme Court and we
 9 have recognized, Descamps clarified application of the modified categorical
10 approach in light of existing precedent. . . . But even if the Supreme Court did
11 announce a new rule in Descamps, that rule is not constitutional.”). Moreover,
12 even if Descamps could trigger a new start date under § 2244(d)(1)(C), it would
13 not help petitioner here since Descamps was decided on June 20, 2013, before the
14 date petitioner pled no contest and was sentenced, and certainly before his
15 judgment became final.
16         Accordingly, under AEDPA, the limitation period started running when
17 judgment became final and expired one year later, on November 9, 2014.
18 Petitioner did not initiate this action until November 7, 2018, nearly four years
19 after the limitation period expired. Consequently, the Petition is untimely absent
20 sufficient statutory or equitable tolling.
21 B.      Petitioner Is Not Entitled to Statutory Tolling
22         Statutory tolling is available under AEDPA during the time “a properly filed
23 application for State post-conviction or other collateral review with respect to the
24 pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); accord Evans v.
25 Chavis, 546 U.S. 189, 191-92, 126 S. Ct. 846, 163 L. Ed. 2d 684 (2006); Patterson
26 v. Stewart, 251 F.3d 1243, 1247 (9th Cir. 2001). But “in order to qualify for
27 statutory tolling during the time the petitioner is pursuing collateral review in the
28

                                                6
 1 state courts, the prisoner’s state habeas petition must be constructively filed before,
 2 not after, the expiration of AEDPA’s one-year limitations period.” Johnson v.
 3 Lewis, 310 F. Supp. 2d 1121, 1125 (C.D. Cal. 2004); see also Laws v. Lamarque,
 4 351 F.3d 919, 922 (9th Cir. 2003) (where petitioner does not file his first state
 5 petition until after the eligibility for filing a federal habeas petition has lapsed,
 6 “statutory tolling cannot save his claim”); Jiminez v. Rice, 276 F.3d 478, 482 (9th
 7 Cir. 2001) (petitioner not entitled to statutory tolling for state habeas petition filed
 8 “well after the AEDPA statute of limitations ended”).
 9         Here, petitioner filed his first state habeas petition on February 22, 2018,
10 more than three years after the AEDPA limitation period expired. Because
11 petitioner’s state habeas petitions were filed well after the limitation period
12 expired, petitioner is not entitled to any statutory tolling.
13 C.      Petitioner Is Not Entitled to Equitable Tolling
14         The United States Supreme Court has decided that “§ 2244(d) is subject to
15 equitable tolling in appropriate cases.” Holland v. Florida, 560 U.S. 631, 645, 130
16 S. Ct. 2549, 177 L. Ed. 2d 130 (2010). Tolling is appropriate when “extraordinary
17 circumstances” beyond a petitioner’s control make it impossible to file a petition
18 on time. Id. at 649; see Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)
19 (“[T]he threshold necessary to trigger equitable tolling [under AEDPA] is very
20 high, lest the exceptions swallow the rule”) (citation and quotations omitted and
21 brackets in original). “When external forces, rather than a petitioner’s lack of
22 diligence, account for the failure to file a timely claim, equitable tolling of the
23 statute of limitations may be appropriate.” Miles v. Prunty, 187 F.3d 1104, 1107
24 (9th Cir. 1999).
25         A petitioner seeking equitable tolling must establish two elements: “(1) that
26 he has been pursuing his rights diligently, and (2) that some extraordinary
27 circumstance stood in his way.” Pace v. DiGuliemo, 544 U.S. 408, 418, 125 S. Ct.
28

                                                7
 1 1807, 161 L. Ed. 2d. 669 (2005). Petitioner must also establish a “causal
 2 connection” between the extraordinary circumstance and his failure to file a timely
 3 petition. See Bryant v. Arizona Att’y Gen., 499 F.3d 1056, 1061 (9th Cir. 2007).
 4          Petitioner here argues he is entitled to equitable tolling “in the interest of
 5 justice” due to the Gallardo decision. Opp. at 2. He states he has been pursuing
 6 his case diligently, at least since Gallardo. Even assuming that is true, petitioner
 7 still must show an extraordinary circumstance caused his failure to file earlier. He
 8 shows no such thing here.
 9          Petitioner is operating from the premise that Gallardo applies to him and
10 entitles him to relief where none previously was available, but that simply is not
11 correct. In Gallardo, the California Supreme Court held that a trial court may not
12 engage in independent fact-finding as to disputed facts about a defendant’s prior
13 conviction, and that such an inquiry violates a defendant’s Sixth Amendment right
14 to a jury trial. 4 Cal. 5th at 138. The trial court in that case reviewed the
15 preliminary hearing transcript from the defendant’s prior assault case to determine
16 the defendant used a deadly weapon while committing the assault. Id. at 126. That
17 determination qualified the assault as a serious felony under the Three Strikes law,
18 which then was used to enhance the defendant’s sentence. Id. The California
19 Supreme Court held that the trial court’s factfinding violated the defendant’s Sixth
20 Amendment right to a jury trial because the relevant facts about defendant’s prior
21 assault “were neither found by a jury nor admitted by defendant when entering her
22 guilty plea . . . .” Id. at 137.
23          Gallardo is inapposite here. At his sentencing hearing, petitioner here pled
24 no contest to the charge of second-degree robbery, and admitted two prior strike
25 convictions for attempted robbery (Cal. Penal Code §§ 664, 211) and robbery (Cal.
26 Penal Code § 211). Lodg. Doc. 6 at 14-15, 22-23. Based on petitioner’s
27 admissions, he was sentenced to six years for second degree robbery (his three-
28

                                                 8
 1 year term was doubled based on his first strike conviction) plus five years for his
 2 second strike conviction, for a total sentence of eleven years in prison. Id. at 24.
 3 Thus, unlike in Gallardo, the trial court here did not engage in any fact-finding,
 4 and simply enhanced petitioner’s sentence based on his own admissions. The
 5 California Supreme Court did not question a sentencing court’s ability to rely on
 6 facts admitted by the defendant as part of a guilty plea. Gallardo, 4 Cal. 5th at 124
 7 (“While a sentencing court is permitted to identify those facts that were already
 8 necessarily found by a prior jury in rendering a guilty verdict or admitted by the
 9 defendant in entering a guilty plea, the court may not rely on its own independent
10 review of record evidence to determine what conduct “realistically” led to the
11 defendant’s conviction.”). In short, even assuming a decision by the California
12 Supreme Court could in some case be considered an extraordinary circumstance
13 warranting equitable tolling, it is not here since Gallardo is inapplicable to
14 petitioner.
15         Nor does petitioner identify any other extraordinary circumstance. To the
16 extent petitioner contends his status as a layman unfamiliar with “how habeas
17 corpus works” entitles him to equitable tolling, petitioner still fails to meet his
18 burden. See Pet. at 15, 48. Ignorance of the law does not justify equitable tolling.
19 See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“a pro se petitioner’s
20 lack of legal sophistication is not, by itself, an extraordinary circumstance
21 warranting equitable tolling”).
22         Because petitioner has failed to show there was an extraordinary
23 circumstance that caused his failure to timely file, petitioner is not entitled to
24 equitable tolling. Accordingly, the AEDPA limitation period expired on
25 November 9, 2014, making the instant Petition filed on November 7, 2018
26 untimely.
27                                            IV.
28

                                               9
 1                                   CONCLUSION
 2        IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss
 3 (docket no. 11) is GRANTED, petitioner’s Motion to Not Dismiss (docket no. 14)
 4 is consequently DENIED, and Judgment shall be entered denying the Petition and
 5 dismissing this action with prejudice.
 6
 7
 8 DATED: September 30, 2019
                                            SHERI PYM
 9                                          United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             10
